Citation Nr: 0812448	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service-connected anxiety disorder. 

2.  Entitlement to service connection for fatigue/sleep 
disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for arthritis of both 
shoulders, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for 
allergies/respiratory problems, to include as due to an 
undiagnosed illness.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to August 1963 and September 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The issues of entitlement to service connection for a skin 
disorder, arthritis of both shoulders, and 
allergies/respiratory problems, to include as due to 
undiagnosed illnesses are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran's service-connected anxiety disorder is more 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks

3.  There is no medical evidence of a causal link between the 
veteran's fatigue/sleep disorder and any incident of service, 
and his fatigue/sleep disorder is not 
due to an undiagnosed illness that developed as a result of 
his service in the Persian Gulf War, but is related to 
nightmares.

4.  There is no medical evidence of a causal link between the 
veteran's headaches and any incident of service, and his 
headaches have been linked to a diagnosed condition. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased initial 
rating of 30 percent, but not more, for the service-connected 
anxiety disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9400 (2007).  

2.  A chronic disorder manifested by fatigue/sleep 
disturbance was not incurred in or aggravated by service, nor 
is such a disorder due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

3  A chronic disorder manifested by headaches was not 
incurred in or aggravated by service, nor is such a disorder 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The April 2004 letter also 
addressed the criteria and evidence needed for disorders 
claimed to be related to the Gulf War. 

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  In 
January 2006, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2006 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2004 and January 2006 
letter satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2004 and January 2006 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
grants the claim for increased initial rating back to the 
original effective date.  Therefore there is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the April 2004 and January 
2006 VCAA letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.

The Board is aware that the April 2004 and January 2006 VCAA 
letter did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  
However, the veteran's January 2005 VA examination involved 
studies that paralleled the relevant diagnostic criteria.  
These studies, as well as the veteran's access to his VA 
examination reports (indicated in his representative's 
February 2007 statement, as the claims file had been reviewed 
by the representative), reflect that a reasonable person 
could have been expected to understand in this case what was 
needed to substantiate the claim.  Moreover, as the veteran 
discussed his service-connected disability in terms of 
relevant symptomatology in his statements, and as he 
described the functional effects of his disabilities on his 
everyday life in support of his claims during his 
examination, the Board is satisfied that he had actual 
knowledge of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the November 2005 SOC was 
followed up by a January 2006 and July 2006 SSOC representing 
VA action that served to render any pre-adjudicatory notice 
error non-prejudicial.  Vazquez-Flores, supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in January 2005. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
ratings and service connection.






II.  Analysis

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The veteran seeks a compensable initial evaluation currently 
assigned for the anxiety disorder.  This appeal arises from 
an initial grant of service connection, which assigned the 
initial disability evaluation.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board accordingly must consider the evidence of the 
severity of the veteran's symptoms since January 27, 2004, 
the effective date of the grant of service connection.  

At the veteran's January 2005 VA examination he stated that 
he had initial insomnia and awoke 3 to 4 times a night.  He 
reported that his sleep was disturbed by nightmares of 
combat, the examiner noted that his dreams reflected his 
feelings of helplessness of how he felt during the occurrence 
of his in-service stressor.  His nightmares resulted in his 
feeling tense and like he ran a race, he awoke in heavy 
perspiration, and felt fatigued and beat the next day.  If 
the nightmares occurred on a Friday he felt fatigued and had 
intrusive thoughts for the entire weekend.  The next day at 
work he felt beat and fatigued and it affected his work 
performance.  His nightmares often triggered a period of 
depression. 

He reported hyperstartle response to firecrackers and 
gunshots, avoided anything related to fire, and was 
hypervigiliant in a public place, he kept his back to the 
wall and focused on the entrance.  He also had concentration 
problems when he read and headaches.  He did not discuss his 
service with his girlfriend and avoided thoughts, feelings, 
and conversations about the war and reminders of boats.  He 
refused to fish with his son because the swaying movement of 
the rowboat caused him distress.  Before his second period of 
service he hunted deer and small game but not after service.  
The examiner noted that he re-experienced trauma through 
nightmares and intrusive recollections and as a result had 
anxiety attacks.  He had persistent avoidance of stimuli.  He 
was assigned a Global Assessment of Functioning (GAF) score 
of 70.  

The ratings for the service-connected anxiety disorder have 
been assigned under the provisions of Diagnostic Code (DC) 
9400.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include generalized anxiety disorder, are rated 
as follows:

A noncompensable rating is assignable for a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

A rating of 10 percent is assignable for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the VA examination, the Board finds 
that the service-connected disability picture since January 
27, 2004, the effective date of the grant of service 
connection, more closely approximates the criteria for a 30 
percent rating in this case.  The veteran is shown to 
experience some occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The VA examination revealed that he had depressed 
mood, anxiety, chronic sleep impairment, and fatigue that 
affected his work performance.   

The Board in this regard finds that the service-connected 
generalized anxiety disorder is not shown to meet the 
criteria for the next higher rating since there is no medical 
evidence that his service-connected anxiety disorder caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 61 and 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Here, the recorded GAF score reflects a level of impairment 
mainly in the mild range during the course of the appeal.  
Absent current findings manifested by moderate difficulty, 
few friends, and an inability to keep a job or more than 
avoidance of social interaction, the Board finds that a 
rating higher than 30 percent rating is not for application 
at this time.  

Given the facts in this case, beginning on January 27, 2004, 
the service-connected anxiety disorder warrants a 30 percent 
rating, but not more.  

II. Service connection  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In the present case, the veteran alleges that he suffers from 
numerous disabilities which are a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region.  He seeks service connection for these illnesses 
pursuant to 38 U.S.C.A. § 1117 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.317.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Under 38 C.F.R. § 3.317 (2007), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2007).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2007).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2007).  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a six-month period will be considered chronic.  
The six-month period of chronicity is measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(4) (2007).    

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




A.  Fatigue/sleep disturbance 

The veteran asserts that he has chronic fatigue and sleep 
disturbance as a result of his service in the Persian Gulf. 

The Board notes that a September 2004 VA treatment note 
stated the veteran had chronic fatigue.  However, at the 
veteran's January 2005 VA examination the examiner diagnosed 
the veteran's fatigue and sleep disturbance as directly 
related to his nightmares.  

The Board notes that chronic fatigue may be a manifestation 
of an undiagnosed illness, but here, medical evidence 
pertaining to the veteran's fatigue/sleep disturbance shows 
that the veteran is diagnosed with fatigue directly related 
to his nightmares and therefore, the veteran's fatigue/sleep 
disturbance may not be characterized as being the result of 
an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness.  

The service medical records do not show that the veteran was 
found to have chronic fatigue or any other sleep disturbance, 
there is no post-service medical evidence of a fatigue/sleep 
disturbance disorder for several years following the 
veteran's discharge from service, and there is no medical 
evidence of a nexus between the veteran's current chronic 
fatigue/sleep disturbance and his military service.  

In essence, the evidence linking the veteran's chronic 
fatigue/sleep disturbance to service or an undiagnosed 
illness is limited to the veteran's own statements.  This is 
not competent evidence with respect to those matters since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In addition, the Board notes that the veteran's chronic 
fatigue/sleep disturbance was found to be directly related to 
his nightmares and that those symptoms were already taken 
into consideration in the herein above grant of 30 percent 
for his service-connected anxiety disorder. 

Accordingly, the Board must conclude that a separate grant of 
service connection for chronic fatigue/sleep disturbance is 
also not warranted.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Headaches

The veteran asserts that his headaches are a result of his 
service in the Persian Gulf.

At the veteran's January 2005 VA examination he reported two 
different types of headaches; light sensitivity headaches 
that occurred every 6 weeks and annoying headaches that 
occurred four to five times a week.  It was noted that these 
headaches were related to his dreams and the examiner 
diagnosed them as tension and migraine headaches.  They were 
managed by nonsteroidal anti-inflammatory drugs and sleep. 

The Board notes that the veteran has in fact been diagnosed 
with a disorder to account for the headaches.  Headaches may 
be a manifestation of an undiagnosed illness, but here, 
medical evidence pertaining to the veteran's headaches shows 
that the veteran is diagnosed with migraine headaches.  
Therefore, the veteran's headaches may not be characterized 
as being the result of an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.  

The service medical records do not show that the veteran was 
found to have migraine headaches or any other chronic 
headache disorder, there is no post-service medical evidence 
of a chronic headache disorder until several years following 
the veteran's discharge from service, and there is no medical 
evidence of a nexus between the veteran's current migraine 
headaches and his military service.  

In essence, the evidence linking the veteran's headaches to 
service or an undiagnosed illness is limited to the veteran's 
own statements.  This is not competent evidence with respect 
to those matters since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In addition, the Board notes that the veteran's headaches are 
related to his dreams and that his headaches were already 
taken into consideration in the herein above grant of 30 
percent for his service-connected anxiety disorder. 

Given these facts, the Board finds that service connection 
for headaches must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An increased, initial rating of 30 percent, but not more, for 
the service-connected anxiety disorder is granted, subject to 
the regulations controlling the award of VA monetary 
benefits.  

Service connection for chronic fatigue/sleep disturbance, to 
include as due to undiagnosed illness, is denied.  

Service connection for chronic headaches, to include as due 
to undiagnosed illness, is denied.  



REMAND

The veteran asserts that he is entitled to service connection 
for a skin condition, arthritis of both shoulders claimed as 
muscle and joint pain, and allergies/respiratory problems all 
due to undiagnosed illnesses. 

The January 2005 VA examiner stated the veteran had one 
lesion on his hand and nevi and actinic like keratosis on his 
entire thorax and upper arms.  A September 2004 VA treatment 
note stated that the veteran had a hyperferatoic lesion.  
However, the Board notes that there has been no opinion of 
what the veteran's skin condition is and if it is related to 
an undiagnosed illness. 

The veteran asserts that he has arthritis of both shoulders 
claimed as muscle and joint pain due to an undiagnosed 
illness; however, the VA examiner only stated that he had 
occasional pain and he did not state if the veteran had any 
current arthritis of both shoulders claimed as muscle and 
joint pain and the possibility if it was due to an 
undiagnosed illness or if it was secondary to his service-
connected low back disorder with degenerative disc disease.   

The veteran also asserts that he has allergy/respiratory 
problems due to an undiagnosed illness.  The Board first 
notes that the veteran's allergies pre-existed service and 
that during service the veteran was treated for allergies and 
hay fever.  The January 2005 VA examiner stated that there is 
no evidence from the Environmental Agency Services that 
exposure from oil well fire smoke exposure led to aggravation 
of allergies or hay fever.  However, the veteran's private 
physician stated in October 2006 that the veteran had a 
respiratory condition, shortness of breath, coughing, 
wheezing, and upper respiratory infection since April 2002 
and that in her medical opinion it was most likely that his 
current respiratory problems were due to exposure of oil fire 
smoke and insecticides during his military service in the 
Gulf War.  The Board notes that the VA examiner did not 
discuss the veteran's respiratory problems just his allergies 
and hay fever.  Therefore, the Board finds that a VA 
examination is in order to find out what the veteran's 
current respiratory problems are, as well as his allergies, 
and if any of those problems are related to oil fire smoke 
exposure.  In addition, there needs  to be clarification if 
the veteran's pre-existing allergies were aggravated by 
service. 

The Board finds that in regards to all three issues on appeal 
that the conclusions provided by the examiner do not possess 
the type of specificity required given the detailed 
provisions of 38 C.F.R. § 3.317, and a more thorough 
examination is thus "necessary" pursuant to 38 U.S.C.A. 
§ 5103A(d).

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination(s) to ascertain the nature 
and likely etiology of a skin condition, 
arthritis of both shoulders claimed as 
muscle and joint pain, and 
allergies/respiratory problems due to an 
undiagnosed illness.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, and 
for each of the veteran's claimed 
disorders, the examiner is requested to 
answer the following questions:

a) Does the veteran have a chronic 
disorder pertaining to his claimed 
disability?

b) If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis?  If not, the examiner 
should so state specifically.

c) For each known clinical diagnosis 
rendered in conjunction with the 
veteran's claimed disorders, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
such disorder is etiologically related to 
the veteran's periods of active duty 
service.  

d) For the veteran's pre-existing 
allergies the examiner should state if it 
as at least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's pre-existing allergies were 
aggravated by service. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made  .If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


